Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The only relevant disclosure encountered in a survey of the patent- and non-patent literature was U.S. Patent # 7,202,375, which is directed to the formation of the precursor compound that furnishes the bis(triorganosilyl)aminoalkyl moiety to the claimed polysilazane.  However, that reference does not contemplate its employment in the preparation of polysilazanes but, rather, mentions its utility as a surface treating/coupling agent.  Insofar as this reference fails to even render obvious the instant invention, claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



August 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765